Citation Nr: 1203425	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  08-08 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychogenic movement disorder, also claimed as a neurological disorder, to include as due to Gulf War Syndrome.  

2.  Entitlement to service connection for headaches, to include as due to an undiagnosed illness.  

3.  Entitlement to service connection for joint and muscle pain, also claimed as fibromyalgia, to include as due to an undiagnosed illness.  

4.  Entitlement to a disability evaluation in excess of 10 percent for chronic fatigue syndrome.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from August 1988 to April 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida, Newark, New Jersey and Togus, Maine.  The claims are currently under the jurisdiction of the St. Petersburg, Florida RO.  

The Veteran was scheduled for a hearing before a Veterans Law Judge in September 2009.  The Veteran failed to report to his scheduled hearing.  To date, VA has not received a request from the Veteran to be rescheduled for another hearing.  His request for a hearing is, therefore, deemed withdrawn.  

As an introductory matter, the Board notes that service connection for a psychogenic movement disorder, claimed as a neurological disorder due to Gulf War illness, was denied in a June 2006 rating decision.  A significant number of VA treatment records were received in February 2007, which were both new and material evidence with respect to the claim.  38 C.F.R. § 3.156(b) (2011).  It is therefore reasonable to conclude that the pending claim remained open until the RO readjudicated the issues in March 2008.  He therefore had one year from the readjudication to submit a notice disagreement.  Buie v. Shinseki, 24 Vet. App. 242 (2010).  The Veteran filed a notice of disagreement in March 2008.  A Statement of the Case was promulgated in January 2009.  A substantive appeal was received in March 2009.

In addition, the Veteran previously had separate claims of entitlement to service connection for memory loss and sleep impairment pending as well.  An Informal Conference Report dated June 2008, however, notes that these two issues were in fact symptoms related to the Veteran's claimed psychiatric disorder (for which service connection has since been granted).  As such, the Veteran's representative agreed that these were not separate and distinct issues for adjudication.  

The record further reflects that the Veteran appealed the issue of entitlement to service connection for a psychiatric disorder, to include PTSD, to the Board.  However, the record reflects that the RO granted service connection for PTSD in a January 2011 rating decision.  Since this grant constituted a full grant of the benefits sought on appeal, this claim is no longer in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  A total disability evaluation based on individual unemployability (TDIU) was also granted at this time.  

The record also indicates that the Veteran raised claims of entitlement to service connection for hair loss (due to undiagnosed illness) and persistent skin rashes (due to undiagnosed illness), as well as entitlement to a disability evaluation in excess of 10 percent for irritable bowel syndrome (IBS) while his claim was pending before the Board.  The record reflects that these issues were also adjudicated by the RO in December 2010 and January 2011.  These issues were not appealed to the Board by the Veteran, and as such, the Board does not have jurisdiction over these issues.

The  issue of entitlement to service connection for pes planus (on a theory of in-service aggravation) has been raised by the record.  However, this issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ), and the Board does not have jurisdiction over it.  It is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a psychogenic movement disorder and joint and muscle pain, claimed as fibromyalgia, as well as entitlement to a disability evaluation in excess of 10 percent for chronic fatigue syndrome, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The Veteran's headache disorder manifested as a result of his military service.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a headache disorder have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5103(a), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit of entitlement to service connection for a headache disorder.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Because the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established under 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multi symptom illness, the disability must have been manifest either during active military service in the Southwest Asia theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  See 76 Fed. Reg. 81834 (Dec. 29, 2011) (to be codified at 38 C.F.R. § 3.317(a)(1)).  

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities:  (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).  

A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

Functional gastrointestinal disorders are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract.  Specific functional gastrointestinal disorders include, but are not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia.  These disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, postprandial fullness, and painful or difficult swallowing.  Diagnosis of specific functional gastrointestinal disorders is made in accordance with established medical principles, which generally require symptom onset at least 6 months prior to diagnosis and the presence of symptoms sufficient to diagnose the specific disorder at least 3 months prior to diagnosis.  38 C.F.R. § 3.317 (a)(2)(i)(B)(3).

Presumptive service connection is warranted for certain infectious diseases:  (i) Brucellosis; ii) Campylobacter jejuni; (iii) Coxiella burnetii (Q fever); (iv) Malaria; (v) Mycobacterium tuberculosis; (vi) Nontyphoid Salmonella; (vii) Shigella; (viii) Visceral leishmaniasis; and (ix) West Nile virus.  38 C.F.R. § 3.317(c)(1-2).  The diseases listed in paragraph 38 C.F.R. § 3.317(c)(2) will be considered to have been incurred in or aggravated by service under the circumstances outlined in paragraphs (c)(3)(i) and (ii) of this section even though there is no evidence of such disease during the period of service.  

With three exceptions, the diseases listed in 38 C.F.R. § 3.317(c)(2) must have become manifest to a degree of 10 percent or more within 1 year from the date of separation from a qualifying period of service as specified in paragraph (c)(3)(ii) of this section.  Malaria must have become manifest to a degree of 10 percent or more within 1 year from the date of separation from a qualifying period of service or at a time when standard or accepted treatises indicate that the incubation period commenced during a qualifying period of service.  There is no time limit for visceral leishmaniasis or tuberculosis to have become manifest to a degree of 10 percent or more. 

Further, if a Veteran who has or had an infectious disease identified in column A of 38 C.F.R. § 3.317(d)(2) also has a condition identified in column B of that section as potentially related to that infectious disease, VA must determine, based on the evidence in each case, whether the column B condition was caused by the infectious disease for purposes of paying disability compensation.  This does not preclude a finding that other manifestations of disability or secondary conditions were caused by an infectious disease.  If a Veteran presumed service connected for one of the diseases listed in paragraph (c)(2) of this section is diagnosed with one of the diseases listed in column "B" in the table within the time period specified for the disease in the same table, if a time period is specified or, otherwise, at any time, VA will request a medical opinion as to whether it is at least as likely as not that the condition was caused by the veteran having had the associated disease in column "A" in that same table. 

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following:  (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).  

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4). 

Where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit has determined that a Veteran is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Headache Disorder

The Veteran contends that he is entitled to service connection for headaches related to an undiagnosed illness.  However, the evidence of record reflects that the Veteran has been diagnosed with specific disabilities, such as migraine-type headaches and tension headaches.  It is unclear as to whether these headaches are a diagnosed disability within the spirit of 38 C.F.R. § 3.317 and, thus, precluded from the presumption of service connection.  However, having reviewed all of the evidence of record and finding that service connection for headaches is warranted on a direct basis, the question is a moot point.  

The Veteran's service treatment records do not reflect that the Veteran was treated for headaches during his active military service.  According to his February 1988 enlistment examination, the Veteran did not suffer from headaches.  There is also no medical evidence of record of treatment for headaches within one year of the Veteran's separation from active duty.  In fact, the first medical evidence of record relating to headaches is a July 2003 VA outpatient treatment record.  According to this record, the Veteran was suffering from left-sided headaches.  An opinion as to etiology was not provided and the time of onset was not indicated.  A magnetic resonance image (MRI) of the brain was performed in August 2003, due in part to the Veteran's reported headaches.  A lobulated high signal intensity structure was noted at the base of the skull.  The Veteran again reported suffering from headaches during an October 2003 VA psychiatric examination.  

In addition to the above VA treatment records, the Veteran also sought treatment for his headaches on a private basis in August 2003.  According to this record, the Veteran was suffering from migraines as a result of "Persian Gulf Syndrome" that had its onset some six months earlier.  

The Veteran underwent a War Related Illness and Injury Study Center (WRIISC) evaluation in January 2005.  During this evaluation, the Veteran reported suffering from headaches during military service.  However, he noted that it was not until after separation from active duty that his headaches began to really worsen.  The Veteran described his original headaches as "lightning strikes" that could be controlled with over the counter medication such as Tylenol.  However, he indicated that they became progressively worse over the years and that medication no longer helped.  He described his current headaches as a sharp pain in the back of the head that would radiate forward on both sides but more so on the left.  The Veteran was diagnosed with headaches that appeared to be a mix of tension and migraine type headaches.  These were noted to have developed soon after the Veteran's return from the Persian Gulf, progressively worsening over the years.  

The Veteran was subsequently afforded a VA neurological examination in February 2005.  He reported developing tension type headaches following his service in the Gulf War.  He recalled being exposed to numerous chemicals and vaccines in service that he believed were responsible for his headaches, among other disabilities.  The examiner offered no opinion in support or in opposition to the Veteran's assertion.  A diagnosis of chronic tension headaches was assigned at this time with no etiological opinion provided.  However, the Veteran was also afforded a VA neurological examination in December 2005, during which the examiner opined that the Veteran's headaches were at least as likely as not related to his service in the Gulf War.  

According to another VA examination performed in December 2007, the Veteran was suffering from headaches every day.  A February 2008 neurological examination also notes that the Veteran was suffering from chronic headaches.  A February 2008 VA outpatient treatment record also indicates that the Veteran's headaches were continuing to increase in severity.  

Having considered all of the above evidence, the Board finds that the evidence for and against this claim is at least in equipoise.  As such, affording the Veteran the full benefit of the doubt, the Board finds that service connection is warranted for a headache disorder.  When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

While the Veteran's service treatment records do not reflect an in-service diagnosis of headaches, the Veteran has repeatedly offered statements suggesting that his headaches began during military service and that they progressively worsened following his return from the Persian Gulf.  Lay assertions may serve to support a claim for service connection when they relate to the occurrence of events that are observable as a lay person or the presence of a disability or symptoms of a disability that are subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the existence of a disability even when not corroborated by contemporaneous medical evidence).  The Veteran is certainly competent to testify to whether or not he suffered from headaches during military service.  

In addition, the record contains a competent medical opinion from December 2005 in which it was determined that the Veteran's headaches were at least as likely as not related to his military service.  The record contains no clear evidence to undermine the credibility of this decision.  

The Board recognizes that an August 2003 private treatment record appears to indicate that the Veteran only had a six month history of headaches, potentially calling into question his assertion of in-service symptomatology.  However, VA treatment records consistently suggest that the Veteran reported headaches since his military service.  Therefore, the evidence of in-service symptomatology far outweighs the single record of a six month history of headaches.  

Resolving all reasonable doubt in favor of the Veteran, the Board finds that he is entitled to service connection for headaches.  38 U.S.C. § 5107(b).  The claim is granted.  


ORDER

Service connection for a headache disorder is granted.  


REMAND

Psychogenic Movement Disorder (claimed as a neurological disorder)

The Veteran contends that he is entitled to service connection for a psychogenic movement disorder, also claimed as a neurological disorder.  Regrettably, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.


The Veteran was afforded a VA neurologic examination in December 2005.  The Veteran was noted to be suffering from psychogenic movement disorder and periodic limb movement disorder at night.  The examiner opined that these conditions were related to the Veteran's military service in the Gulf War.  No rationale was provided.  

According to a January 2008 VA outpatient treatment record, the Veteran's movement disorder could be either a psychiatric or an organic condition.  However, in a January 2008 addendum, it was noted that this was likely a psychogenic movement disorder, since the Veteran's movements did not conform to any recognized movement disorder.  Furthermore, his movements disappeared when he was distracted.  Therefore, the evidence suggests that this condition may in fact be secondary to a psychiatric disability, rather than being a separate disability in and of itself.  

In light of the above, the Veteran should be scheduled for a VA examination regarding his psychogenic movement disorder (also claimed as a neurologic disorder).  Specifically, the examiner is asked to examine the Veteran and determine the exact nature of the Veteran's reported movement disorder.  The examiner should then opine as to whether this disorder(s) is secondary to the Veteran's service-connected PTSD, or, whether it is a separate and distinct neurological disorder.  If it is found to be a distinct neurological disorder, the examiner is asked to opine as to whether it is at least as likely as not that this disability manifested during, or as a result of, active military service, to include the Veteran's service in the Persian Gulf.  

In addition, the most recent VA Medical Center (VAMC) record in the claims file appears to be from June 2008.  The Veteran has since submitted copies of VA treatment records from as recently as September 2010, demonstrating that he has continued to seek treatment from the VAMC.  As such, records prepared since June 2008 should be obtained and incorporated into the claims file.  



Fibromyalgia (claimed as joint and muscle pain)

The Veteran also contends that he is entitled to service connection for fibromyalgia.  Specifically, the Veteran is seeking service connection for this condition as an unexplained chronic multi-symptom illness.  However, further evidentiary development is necessary on this issue before appellate review may proceed as well.  

Based on the current evidence of record, the nature of the Veteran's reported joint and muscle pain is unclear.  According to a June 2006 VA outpatient treatment record, the Veteran perceived himself to suffer from "Gulf War Syndrome."  The examining physician indicated that he did not know whether this was true or not.  The examiner did note that the Veteran was found to be suffering from hip pain.  However, the examining physician explained that testing for this condition revealed a false positive, as the performed testing would not be present with large joints until very late in the course.  No diagnosis of fibromyalgia was diagnosed at this time.  

However, a June 2010 medication note does indicate fibromyalgia to be one of the Veteran's active problems.  A November 2003 rheumatology note also suggested that the Veteran's pain may in fact be secondary to his movement disorder.  On the other hand, a December 2005 VA examination suggests that the Veteran's pain stems from arthritis of the hips.  Finally, a July 2003 VA treatment record notes that the Veteran's neurological symptoms indeed appeared to be real.  Due to the wide variety of diagnoses in this case, it is unclear what the proper diagnosis is regarding the Veteran's reported joint and muscle pain.  As such, he should be scheduled for a VA examination to clarify the exact nature of his disorder.  The examiner should then opine as to whether it is at least as likely as not that this condition manifested during, or as a result of, active military service, or, whether it is secondary to a service-connected disability.  

Furthermore, according to a December 2007 VA Gulf War examination, the Veteran's complaints of arthralgia were fully discussed in his VA joint examination scheduled with MAS.  A review of the evidence of record, however, fails to demonstrate that a copy of a VA joint examination from around the time of December 2007 is of record.  As such, a copy of this examination should be obtained and incorporated into the evidence of record.  

Increased Disability Evaluation for Chronic Fatigue Syndrome

The Veteran contends that he is entitled to a disability evaluation in excess of 10 percent for his chronic fatigue syndrome.  

The Board again notes that the most recent VAMC record in the claims file appears to be from June 2008, and that there is clear evidence the Veteran continues to be an active patient within the VA healthcare system.   The records prepared since June 2008 should be obtained and incorporated into the claims file.

The record also reflects that the Veteran was last afforded a VA examination for his chronic fatigue syndrome in December 2007.  The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the currently assigned disability rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran is entitled to a new examination after a 2 year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  Since it has been more than four years since the Veteran's last examination, he should be scheduled for a new VA examination before appellate review proceeds.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain all relevant VA Medical Center records prepared since June 2008.  These records should then be incorporated into the Veteran's claims file.  

2.  The Veteran should be scheduled for a VA examination before an appropriate specialist regarding his psychogenic movement disorder (claimed as a neurological disorder).  The Veteran's claims file and a copy of this remand must be provided to the examiner for review upon examination.  The examiner is asked to determine the nature of the Veteran's uncontrolled movements.  Specifically, the examiner should opine as to whether this is a disorder associated with the Veteran's service-connected PTSD, or, whether it is a separate and distinct neurological disability.  

If the disorder is deemed to be a distinct neurological disorder, the examiner should state whether the disorder (symptoms) can be ascribed to any known disability.  If the neurological disorder is found to be a diagnosed disability, he or she should opine as to whether it is at least as likely as not that the disability manifested during, or as a result of, the Veteran's service in the Persian Gulf, or, whether it was caused by or permanently aggravated by a service-connected disability.  

A complete rationale for all opinions expressed must be provided.  

3.  The Veteran should also be scheduled for a VA examination before an appropriate specialist(s) to determine the proper diagnosis(es) associated with his reported pain in his muscles and joints.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review upon examination.  The examiner is asked to determine the nature of the Veteran's reported joint and muscle pain.  Specifically, the examiner should address the following:

(a) Is the Veteran's reported joint and muscle pain consistent with a diagnosis of fibromyalgia?  If so, is it at least as likely as not that this condition manifested during, or as a result of, active military service, to include his service in the Persian Gulf?  

(b) If the Veteran's symptoms are not deemed to be related to fibromyalgia, the examiner should note the appropriate diagnosis(es) associated with the Veteran's reported pain (for example - arthritis).  The examiner should then opine as to whether it is at least as likely as not that any diagnosed disability manifested during, or as a result of, active military service, or, whether it was caused by or permanently aggravated by a service-connected disability.  

A complete rationale for all opinions expressed must be provided.  

4.  Next, the Veteran should be scheduled for a VA examination before an appropriate specialist to determine the current level of severity of his service-connected chronic fatigue syndrome.  The Veteran's claims file and a copy of this remand must be provided to the examiner upon examination.  All necessary tests and studies should be performed, and the examiner should describe in detail all symptomatology associated with this condition.  

The examiner should comment on whether the Veteran's CFS is productive of periods of incapacitation (defined as requiring bed rest and treatment by a physician), debilitating fatigue, cognitive impairment or other signs and symptoms consistent with CFS. I f so, the examiner should indicate whether the symptoms are constant or nearly constant, and the degree (as a percentage) to which they restrict routine daily activities.  If the Veteran's symptoms wax and wane, indicate the duration (in weeks) of any incapacitating episodes per year. 

The Veteran's lay statements regarding his symptomatology should also be noted in the examination report.  

5.  After completion of the above, the claim should be reviewed in light of any new evidence.  If the claim is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case (SSOC) and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


